Case 19-00204-JAD      Doc 23   Filed 08/02/19 Entered 08/02/19 15:39:43       Desc Main
                                Document     Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
Matters Involving Lawrence W. Willis  :          Miscellaneous No. 19-204JAD
Regarding Chapter 13 Trustee’s Motions:          Chapter 13
For Disgorgement of Fees, Motions to :
Compel and Related Filings            :


                        TRUSTEE’S REPORT TO THE COURT

       Ronda J. Winnecour, Chapter 13 Trustee, by her undersigned counsel,
respectfully represents the following:
1.     This miscellaneous proceeding was initiated by Order on May 13, 2019, following

the filing of numerous motions to disgorge and motions to compel against Attorney

Lawrence W. Willis.

2.     At a hearing on July 24, 2019, the Court requested that the Trustee file a report

identifying the status of each of the cases vis-à-vis the fees disgorged.

3.     The filing fees in all of the identified cases have now been paid to the Bankruptcy

Clerk, whether by direct payment by Attorney Willis or through the Chapter 13 Trustee.

4.     The following cases had previously been dismissed, then reopened, the fee

disgorged and paid, with remaining sums on hand:

       a. Patricia Laniewicz -- 18-10727
       b. Barry and Ashley Sipes -- 17-70667
       c. Ashley Detwiler -- 17-70896
       d. Andrew Fredericks -- 18-20401
       e. Jonathan and Kelly Moore -- 18-23085
       f. Greg Guzzie, Jr -- 18-23853
       g. Kevin McCracken/Faith Baker -- 18-20059
       h. Keith and Gina Stafford -- 18-23767
       i. Valorie Tunstall -- 14-23624
       j. Rebecca Graham -- 14-24463
       k. Lisa Boyd -- 14-22267

5.     The Trustee has on hand the sum of $171.00 in each of the cases described in

paragraph 4 ($500.00 minus $310.00 filing fee minus $19.00 trustee’s fee = $171.00)

and recommends that the balance on hand be refunded to each of the affected debtors.
Case 19-00204-JAD     Doc 23   Filed 08/02/19 Entered 08/02/19 15:39:43       Desc Main
                               Document     Page 2 of 3


6.    In the following case, funds of $171.00 remain on hand, the case was previously

dismissed and reopened for disgorgement, but the Trustee found another previous case

in which the filing fee remains unpaid. Therefore, the Trustee has, by separate motion,

requested permission to use the $171.00 for that purpose: a)         Saxman 18-23488

$171.00 on hand to pay b) Saxman 17-24464.

7.    The Trustee will file amended reports of receipts and disbursements in each of

the affected cases previously dismissed, i.e., the cases described in paragraphs 4 and 6.

8.    The following cases are still active, the fee disgorged and subsequently paid, with

a remaining sum of $171.00 on hand with (combined with other plan payments) but

reserved.

      a. Michael Cephas -- 19-20444
      b. Michael and Barbara Smith -- 19-20239
      c. John Pecze, Jr -- 19-70019
      d. Rocky and Norma Goldizen -- 19-70036
      e. Thomas, II and Pamela McGinnis -- 17-22846
      f. James and Sharon Doman -- 18-22823
      g. Kevin and Kerrie Hardt -- 19-20240
      h. Kimberly Bibey -- 19-20327
      i. Julia Bray -- 18-22824
      j. Jeremy and Melissa Isacco -- 19-20192
      k. Neal McDowell -- 19-20322
      l. Lewis C. Ouzts, Jr. -- 19-20436


9.    The Trustee recommends using the $171.00 as plan funding, with no increase in

the plan base, for each of the cases in paragraph 8.

10.   The Trustee has withdrawn the Motions to Disgorge in the following cases, and

intends to refund the sum of $500.00 to Mr. Willis in each:

      a. Dawn L. Greygor – 19-20323
      b. Birch and Sherrie Foley – 19-20098


WHEREFORE, the Trustee so reports to the Court.
Case 19-00204-JAD   Doc 23   Filed 08/02/19 Entered 08/02/19 15:39:43       Desc Main
                             Document     Page 3 of 3


                                    RONDA J WINNECOUR,
                                    CHAPTER 13 TRUSTEE


08/02/2019                     by     /s/ Jana S. Pail
                                      Jana S. Pail (PA I.D. #88910)
                                      Attorney for the Chapter 13 Trustee
                                      U.S. Steel Tower – Suite 3250
                                      600 Grant Street
                                      Pittsburgh, PA 15219
                                      (412) 471-5566
                                      jpail@chapter13trusteewdpa.com
